NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                         November 06, 2014

      Hon. John Michael Lamerson                   Hon. Michael A. McCauley
      The Lamerson Law Firm                        Gary, Thomasson, Hall & Marks, P.C.
      6602 Fenwick Drive                           P. O. Box 2888
      Corpus Christi, TX 78414                     Corpus Christi, TX 78403
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00336-CV
      Tr.Ct.No. 2013-DCV-0460-H
      Style:    LOCKE-STAR, INC. v. PATRICIA GEISTER


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 347th District Court(DELIVERED VIA E-MAIL)
           Hon. Patsy Perez, Nueces County District Clerk (DELIVERED VIA E-MAIL)